Title: Petition of William Connor, with Jefferson’s Order, 5 January 1803
From: Connor, William
To: Jefferson, Thomas


          
            To the President of the United States—
            
          
          William Conner of the County of Washington, and District of Columbia, petitioning, States—That at the late races, near the City of Washington, he was in a Booth, where a gaming table was kept by one—Mordacai—that permission was granted him to keep said table a few minutes, whilst some emergency called off said Mordacai to some other part of the race ground, which he did for the space of ten or fifteen minutes only, when said owner returned and again took possession of it—in which time nothing considerable was won or lost, the bets being the small sum of five pence half penny a time only, and the persons playing, but two or three—that the Grand Jury were notified of this by a Constable, and presented your petitioner therefor, and that during the present Circuit Court of the County aforesaid, he hath been fined the sum of fifty pounds under the statute of Maryland against excessive gaming passed in the year 1797—and Costs of prosecution—for which fine and fees he is now in close confinement in the Common Jail of said County—Your petitioner solemnly avers that he was ignorant of the Law prohibiting the act which he committed—that he is a young man just released from his apprenticeship, extremely poor and has no other means of support, than by hiring himself as a journeyman Hair-dresser, and is besides under the necessity of applying part of his wages, to the support of an aged Mother—notwithstanding the inauspicious aspect exhibited by said prosecution, on account of his recent unfortunate conduct; yet the general tenor of his life has been that of honesty and industry; and this unfortunate instance is rather attributable to the inexperience and ignorance of youth, than to a wanton propensity to vice, or idle dissoluteness of manners—that his present unfortunate condition shall serve as a memento against similar imprudence in future, and stimulate to the honest & industrious pursuit of his said trade—He therefore implores the humanity of the president, and prays a remission of the fine & fees aforesaid—
          
            William Connor
          
          
            William Conner the Petitioner this day made oath on the Holy Evangels of Almighty God that the facts stated in the aforegoing petition are substantially true as stated—
            
            Sworn before me a Justice of the peace for the County of Washington this Fifth day of January 1803—
          
          
            Benjamin More
          
          
            [Order by TJ:]
            Let a pardon issue
          
          
             Th: Jefferson Jan. 7. 1802. [i.e. 1803]
          
        